department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date conex-105364-07 office_of_chief_counsel number info release date uil the honorable bill nelson united_states senator landmark two east robinson street suite orlando fl dear senator nelson i am responding to your inquiry dated date on behalf of --------------- -------- --------- ---------------is engaging in a reverse_like-kind_exchange of real_property an exchange in which a taxpayer acquires replacement_property and subsequently disposes of like-kind_property relinquished_property she has only a month remaining to sell the relinquished_property to complete the exchange she states that given current conditions in florida she will probably not be able to make a timely sale she requests relief from capital_gains taxes when she sells the property to complete the exchange generally taxpayers must include in income all gain on the disposition of property an exception to this general_rule provides that taxpayers do not recognize gain_or_loss when they exchange property held for use in a trade_or_business or for investment for like-kind_property to be held for such uses sec_1031 of the of the internal_revenue_code the code we have issued guidance which provides a safe-harbor assuring that taxpayers will qualify for nonrecognition of gain under sec_1031 of the code if they complete a reverse_like-kind_exchange within days and meet other requirements revenue_procedure 2000_2_cb_308 modified by revproc_2004_51 c b i am enclosing copies of this guidance in reverse exchanges we can postpone the 180-day and other timeliness requirements of the safe-harbor in certain circumstances such as a transaction affected by a presidentially_declared_disaster sec_7508 and sec_7508a of the code -----------------exchange does not seem to qualify for a postponement however she may qualify to defer the gain on the disposition of the property she is trying to sell even if she does not complete the reverse exchange in the time set forth in the safe-harbor she can do this by entering into a deferred_like-kind_exchange that meets certain requirements including acquiring different like-kind replacement_property by the earlier of 180th day after the date she transfers the relinquished_property or the conex-105364-07 due_date of her tax_return for the tax_year that she transfers the relinquished_property i am enclosing a copy of publication sales_and_other_dispositions of assets which explains the rules applying to like-kind_exchanges including reverse like-kind_exchanges and deferred like-kind_exchanges i hope this information is helpful if we can assist you further please contact me or -- ----------------------------at --------------------- sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting enclosures
